Citation Nr: 1110048	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  10-00 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from December 12 to 13, 2008, at Lancaster Community Hospital in Los Angeles, California.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from July 1997 to July 2000.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Los Angeles, California.

As support for his claim, the Veteran testified at a hearing in June 2010 at the local Regional Office (RO) in Los Angeles before the undersigned Veterans Law Judge of the Board - commonly referred to as a Travel Board hearing.


FINDINGS OF FACT

1.  The Veteran does not have any adjudicated service-connected disabilities.

2.  He received emergency treatment from December 12 to 13, 2008, at Lancaster Community Hospital in Los Angeles, California.

3.  He did not obtain prior authorization from VA for payment or reimbursement of the cost of this treatment.

4.  He also had not received VA medical services within 24 months preceding this treatment and does not qualify under the Millennium Act.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the unauthorized medical expenses incurred from December 12 to 13, 2008, at Lancaster Community Hospital in Los Angeles, California.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52(a), 17.1000-17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Here, since the Veteran's claim is being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (indicating the VCAA has no effect on an appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

II.  Whether the Veteran is Entitled to Payment or Reimbursement of the Unauthorized Medical Expenses Incurred during Treatment from December 12 to 13, 2008, at Lancaster Community Hospital in Los Angeles, California

The treatment records from Lancaster Community Hospital indicate that on December 12, 2008, the Veteran received emergency care for a sudden onset of symptoms that included nausea and vomiting.  The laboratory results indicated a high level of alcohol consumption, and the resultant diagnostic impression was alcohol intoxication with vomiting.  His condition gradually improved and had stabilized by the time of his discharge the following day, on December 13, 2008.  


The Veteran testified during his June 2010 hearing that the total medical bill for the services provided at Lancaster Community Hospital amounted to $2,939.  He also testified that he was vomiting up blood, so had to act quickly and could not reasonably have been expected to drive the 11/2 hours it takes to get to the nearest VAMC given the emergent situation.  He further testified that he previously had tried to make an appointment at the VAMC, but was told he would have to wait for over a month to be seen, and that, consequently, he was twice told that in the event of an emergency in the meantime VA would cover any private medical expenses he incurred elsewhere, including at a private hospital.  So he says he had been misinformed and misled by VA personnel into thinking he could be treated at a private hospital in the event of an emergency like this and later reimbursed.  He went on to note that, had he known then what he knows now, he would have just risked it and gone to the VAMC to avoid incurring these expenses.

But even were the Board to assume for the sake of argument this chain of events in fact occurred, faulty advice from VA employees would not absolve him of these expenses.  Cf. Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Statutes and regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [statutes or] regulations or of the hardship resulting from innocent ignorance".  See Morris v. Derwinski, 1 Vet. App. 260 (1990), (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 385 (1947)).

Under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are incapable of furnishing economical hospital care or medical services because of geographic inaccessibility or are incapable of furnishing care or services required, VA may contract with or authorize non-VA facilities for care.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52(a).  However, hospital care in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, including for treatment of:  
(i) service-connected disability; (ii) disability for which a Veteran was discharged or released from the active military, naval, or air service; (iii) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 

(iv) disability associated with and held to be aggravating a service-connected disability; or (v) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 C.F.R. § 17.52(a)(1); 38 U.S.C.A. § 1703(a)(1).

When, as here, a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether he has an adjudicated service-connected disability.

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the Veteran received care for:  (a) an adjudicated service-connected disability; (b) nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 17.120(a).

Here, unfortunately, the Veteran has no adjudicated service-connected disabilities.  Consequently, there simply is no possibility of him meeting these requirements of 38 U.S.C.A. § 1728 (a)-(c) for payment or reimbursement of the expenses of care not previously authorized in a private or public hospital not operated by VA, as these provisions all depend upon the existence of a service-connected disability.  There also is no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, which in certain instances might have qualified him under 38 U.S.C.A. § 1703(a) or 38 U.S.C.A. § 1728(d).


Consequently, the only possible means for reimbursement of the unauthorized medical expenses in this case is by way of 38 U.S.C.A. § 1725, for treatment of disabilities that are not service connected, pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Act).

Under 38 U.S.C.A. § 1725, pursuant to the Millennium Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.

Specifically, under 38 C.F.R. § 17.1002 (substantive conditions for payment or reimbursement), to be eligible for reimbursement under these provisions for a nonservice-connected disorder, the Veteran has to satisfy all of the following conditions:  (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); (d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (in other words, the medical emergency lasts only until the time the Veteran becomes stabilized); (e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (f) The Veteran is financially liable to the provider of emergency treatment for that treatment; (g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and (i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728, as already explained, authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a 
service-connected disability).

The Court has observed that, given the use by Congress of the conjunctive "and" in this statute and regulation, all of the requirements would have to be met before reimbursement could be authorized.  See Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  See also Hayes v. Brown, 6 Vet. App. 66 (1993) and Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Veteran has been denied reimbursement of these medical expenses because he had not received medical services in the VA health care system within the 24-month period preceding this treatment, and he does not dispute this, though he says he had tried to obtain VA treatment.

The fact remains, however, that the Veteran does not meet all of these § 1725 criteria, so payment or reimbursement of his expenses is statutorily prohibited.  The preponderance of the evidence therefore is against his claim, in turn meaning there is no reasonable doubt to resolve in his favor and that the Board has no choice but to deny his claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  The Board does not have authority to grant a claim simply because it might perceive the result to be inequitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

Since, for the reasons and bases discussed, the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for payment or reimbursement of the unauthorized medical expenses incurred from December 12 to 13, 2008, at Lancaster Community Hospital in Los Angeles, California, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


